DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claim 1-13) and Species C (figs 11-14 claim 1-5 and 7-13) in the reply filed on April 18th 2022 is acknowledged.  
The traversal is on the ground(s) that Species B, C and D are generic to each other and the restriction is improper because Osawa does not disclose the special technical feature of claim 1.  
This is not found persuasive because:
Regarding to the Species B, C and D, it is expressed that:
Species B clearly shown #525, but Species C and D does not. Therefore claims 2-3 and 5 are only referring Species B.
Species D clearly shown #522, but Species B and C does not, Therefore claim 6 is only referring Species D.
Furthermore, it is noted that referring to MPEP 809.02 (a), which states the requirements for an election of species requirement. Note especially section (B) which states that “the species are preferably identified as the species of figures 1, 2, and 3” and that the distinguishing characteristics of the species should be states only “in the absence of distinct figures of examples”.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Regarding to improper restriction of group I and II,
It is expressed that the features upon which applicant relies are not recited in the claims. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, there is no limitation in claim 1 to clarify the limitation “at least one light-guide lateral wall” as disclosed in the specification or distinct from what Osawa disclosed. 
Furthermore, Claim 1 is also rejected by Okada in the rejection below, further shown that the technical feature set forth in claim 1 does not make a contribution.
The requirement is still deemed proper and is therefore made FINAL.

	Claims Status:
	Claims 1-15 are pending.
	Claim 6 is withdrawn by applicant.
	Claims 2-3 and 5 are withdrawn by examiner as non-elected species
	Claims 1, 4 and 7-13 are being examined as follow:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 20th 2019 and March 15th 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the abstract page is not in compliance with US standard.  Such as abstract is more than 1 page; more than 150 words; containing drawing and/or containing series number that not for current to the U.S application.
Correction is required.  See MPEP § 608.01(b).

The title of the invention is too long.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “IMAGE ACQUISITION DEVICE USE IN BEVERAGE MAKING APPARATUS”.

The disclosure is objected to because of the following informalities: 
In specification Page 2, the terms “claim 1” and “claim 14” should be removed or reworded to not referring a specific claim #.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1: 
The limitation “…inner chamber (5)…” in line 16, should change to “…inner chamber (50)…”.  
The “-” in the beginning of line 6, 8 and 9, should be removed.
In claim 13, the two terms “…coloured…” in line 3, should change to “…colored…”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “light emitting element” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element" coupled with functional language “for…lighting…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by a insufficient structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “light emitting element" has been described in Page 10 line 10 cited: “…each light emitting element 44 is an LED…” as person well known in the art LED stand for “Light-Emitting Diode” which is a semiconductor that produce light when electric power passes through.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1:
The limitation “…inside it…” in line 17 is indefinite, it is unclear what is “…it…” is actually referring. Clarification is required.
The limitation “…the light…” in line 17 is insufficient antecedent basis for this limitation in the claim. Clarification is required.
The limitation “…the light emitting element…” in line 17 is insufficient antecedent basis for this limitation in the claim. Clarification is required.
In claim 4: 
The limitation “…the projecting part…” in line 3-4 is insufficient antecedent basis for this limitation in the claim. Clarification is required.
The limitation “…the side…” in line 2-3 is insufficient antecedent basis for this limitation in the claim. Clarification is required.
In claim 7, the limitation “…the thickness of the light-guide lateral wall…” in line 3 is insufficient antecedent basis for this limitation in the claim. Clarification is required.
In claim 8, the limitation “…wherein the light-guide lateral wall (52) extends from a first side to a second side along a line of extension that is substantially parallel to an optical path between the optical sensor (42) and the image capture zone (40)…” is indefinite, because the term “substantially” in the limitation is a relative term, since there is no disclosure of any range on what is considered as “substantially parallel” in the specification, it is unclear how “parallel” is considered as “substantially parallel”. Clarification is required.
In claim 12, the limitation “…the inner chamber (50) is substantially airtight relative to the region outside the box-shaped casing (5)…” is indefinite, because the term “substantially” in the limitation is a relative term, since there is no disclosure of any range on what is considered as “substantially airtight” in the specification, it is unclear how “airtight” is considered as “substantially airtight”. Clarification is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 8-13 are rejected under AIA  35 U.S.C. 102(a1) as anticipated by Okada et al (US2009/0314771A1) or, alternatively, under AIA  35 U.S.C. 103 as obvious over Okada et al (US2009/0314771A1), in view of Tinkler et al (US2017/0215632A1).
Regarding claim 1, Okada discloses an image acquisition device (refer to fig.10) usable in an apparatus (refer to fig.10) for food preparation, the image acquisition device (refer to fig.10) being intended in use for acquiring at least one image of a portion of the capsule (container that intended to be heated on top plate 4a, fig.10), the image acquisition device (refer to fig.10)  comprising: 
- an optical sensor (infrared sensor 40, fig.10) facing an image capture zone (infrared incident region 35a, fig.10) in which, in use, said capsule (container that intended to be heated on top plate 4a, fig.10) is located or passes; 
- at least one light emitting element (light emitting element 54, fig.10) for, in use, lighting the image capture zone (infrared incident region 35a, fig.10); 
- a box-shaped casing (sensor unit 50 and support base 36, fig.10) surrounding an inner chamber (refer to the inner chamber of sensor unit 50, fig.10) in which the optical sensor (infrared sensor 40, fig.10) is housed, the box-shaped casing (sensor unit 50 and support base 36, fig.10) comprising a front wall (36d and 36f, fig.10), that is made of transparent material (light guiding element 67, fig.10) and is interposed between the optical sensor (infrared sensor 40, fig.10) and the image capture zone (infrared incident region 35a, fig.10), and lateral walls (refer to “the box” of sensor unit, fig.10) that are connected to the front wall (36d and 36f, fig.10) and laterally delimit the inner chamber (refer to the inner chamber of sensor unit 50, fig.10); 
wherein at least one lateral wall (light guiding element 67, fig.10) of the box-shaped casing (sensor unit 50 and support base 36, fig.10) is coupled to the at least one light emitting element (light emitting element 54, fig.10) and has a lighting surface region (light emitting portion 67b, fig.10) that is outside the inner chamber (refer to the inner chamber of sensor unit 50, fig.10) and is facing the image capture zone (infrared incident region 35a, fig.10), said at least one lateral wall (light guiding element 67, fig.10) being a light guide (refer to the term “light guiding element” for 67, fig.10) designed to transmit, inside it, the light emitted by the light emitting element (light emitting element 54, fig.10) to said lighting surface region (light emitting portion 67b, fig.10), 
whereby, in use, the image capture zone (infrared incident region 35a, fig.10) is lit by light projected from the lighting surface region (light emitting portion 67b, fig.10) of the light-guide lateral wall (light guiding element 67, fig.10).

    PNG
    media_image1.png
    592
    526
    media_image1.png
    Greyscale

Alternatively, If given patentable weight for the preamble on “…in an apparatus making a beverage that uses a capsule containing a food substance…”. Okada does not explicitly disclose that the apparatus is an apparatus making a beverage that uses a capsule containing a food substance.
Tinkler discloses an apparatus (11, fig.3) making a beverage (refer “coffee” in fig.3) that uses a capsule (1, fig.3) containing a food substance (refer “coffee” in fig.3) that have a camera (52, fig.3) and lighting (50, fig.3) for taking images of the capsule (refer to fig.3).

    PNG
    media_image2.png
    550
    694
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Okada’s sensor unit with lighting guide in Tinkler’s apparatus, in order to provide a better controlled lighting and more accurate sensing result, such that would also increase the marketability and usability Okada’s sensor unit.

Regarding claim 4, the modification of Okada or Tinkler discloses substantially all features set forth in claim 1, Okada further discloses wherein the light-guide lateral wall (light guiding element 67, fig.10) has a part that projects from the front wall (36d and 36f, fig.10) on the side towards the image capture zone (infrared incident region 35a, fig.10), said lighting surface region (infrared incident region 35a, fig.10) being on the projecting part (infrared incident region 35a, fig.10) of the light-guide lateral wall (light guiding element 67, fig.10).

Regarding claim 8, the modification of Okada or Tinkler discloses substantially all features set forth in claim 1, Okada further discloses wherein the light-guide lateral wall (light guiding element 67, fig.10) extends from a first side (refer to the side of 36d and 36f, fig.10)  to a second side (refer to the side of 36c in fig.10) along a line of extension that is substantially parallel to an optical path (refer to fig.10) between the optical sensor (infrared sensor 40, fig.10) and the image capture zone (infrared incident region 35a, fig.10), said lighting surface region (light emitting portion 67b, fig.10) being at the first side (refer to the side of 36d and 36f, fig.10) and the at least one light emitting element (light emitting element 54, fig.10) being positioned at the second side.

Regarding claim 9, the modification of Okada or Tinkler discloses substantially all features set forth in claim 1, Okada further discloses wherein said lighting surface region (light emitting portion 67b, fig.10) has a translucent or semi-transparent surface finish (examiner note: Okada’s “light emitting portion 67b” in fig.10 of cause is translucent or semi-transparent surface, if not, how is possible the light can pass through).

Regarding claim 10, the modification of Okada or Tinkler discloses substantially all features set forth in claim 1, Okada further discloses wherein the box-shaped casing (sensor unit 50 and support base 36, fig.10) comprises a rear wall (52, fig.10) that is on the side opposite to the front wall (36d and 36f, fig.10), the optical sensor (infrared sensor 40, fig.10) and the at least one light emitting element (light emitting element 54, fig.10) being mounted on the rear wall (52, fig.10).

Regarding claim 11, the modification of Okada or Tinkler discloses substantially all features set forth in claim 1, Okada further discloses wherein a first lateral wall (light guiding element 67, fig.10) of the box-shaped casing (sensor unit 50 and support base 36, fig.10) is a first light-guide lateral wall coupled to at least one first light emitting element (light emitting element 54, fig.10) whereby, in use, the image capture zone (infrared incident region 35a, fig.10) is lit from one sides by light projected from the lighting surface regions (light emitting portion 67b, fig.10) of the light-guide lateral walls (light guiding element 67, fig.10).
However, Okada does not disclose wherein a second lateral wall (53) of the box-shaped casing (5), on the side opposite to the first lateral wall (52), is a second light-guide lateral wall coupled to at least one second light emitting element (44). 
Tinkler discloses the there is another light emitting element (refer to the second #50 in fig.3) on the opposite side of the camera (52, fig.3) (refer to fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Okada’s sensor with a second lighting emitting element on the opposite side of the sensor, as taught by Tinkler, in order to provide a better lighting and a more accurate sensor reading on the lighting surface.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Okada’s sensor by duplicate light guiding element on the opposite side lighting of the sensor, which inline with Okada’s own teaching.

Regarding claim 12, the modification of Okada or Tinkler discloses substantially all features set forth in claim 1, Okada further disclose wherein the inner chamber (refer to the inner chamber of sensor unit 50, fig.10) is substantially airtight relative to the region outside the box-shaped casing (sensor unit 50 and support base 36, fig.10) (examiner note: “…relative to the region outside the box-shaped casing…” is a very board limitation).

Regarding claim 13, the modification of Okada or Tinkler discloses substantially all features set forth in claim 1, Okada or Tinkler does not explicitly discloses wherein the lateral walls (52, 53, 54, 55) of the box-shaped casing (5) each have a face facing the inner chamber, said face being black coloured or dark coloured.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Okada’s sensor with wherein the lateral walls (52, 53, 54, 55) of the box-shaped casing (5) each have a face facing the inner chamber, said face being black coloured or dark coloured, such that it is well known to a person skilled in the art of light sensing field that a black or dark colored wall around the sensor would reduce unwanted reflection of light and a more accurate sensing reading can be obtained.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al (US2009/0314771A1), in view of Tinkler et al (US2017/0215632A1) and further in view of Carey et al (US2015/0241758A1).
Regarding claim 7, the modification of Okada or Tinkler discloses substantially all features set forth in claim 1, Okada or Tinkler does not explicitly discloses wherein the light-guide lateral wall (52) has a seat for receiving said at least one light emitting element (44), the seat being made in the thickness of the light-guide lateral wall (52).
Carey discloses wherein the light-guide lateral wall (36, fig.5) has a seat (refer to “seat” annotated in fig.5) for receiving said at least one light emitting element (42a, fig.5), the seat (refer to “seat” annotated in fig.5) being made in the thickness of the light-guide lateral wall (36, fig.5).

    PNG
    media_image3.png
    583
    489
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Okada’s sensor with wherein the light-guide lateral wall (52) has a seat for receiving said at least one light emitting element (44), the seat being made in the thickness of the light-guide lateral wall (52), as taught by Carey, in order to provide stable connection between the light guide and the sensor, such that will provide a more stable and accurate sensing read from the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        October 31th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761